 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER D. BAKER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Christopher.D.Baker@usdoj.gov
 7
     Representing the United States of America
 8
                           UNITED STATES DISTRICT COURT
 9                              DISTRICT OF NEVADA
10                                     -oOo-
11    UNITED STATES OF AMERICA,                                 2:05-mj-007-VCF

12                             Plaintiff,                       GOVERNMENT’S MOTION TO
                                                                DISMISS CRIMINAL
13                 vs.                                          COMPLAINT PURSUANT TO
                                                                FEDERAL RULE OF
14    PEDRO PEREZ,                                              CRIMINAL PROCEDURE 48(A)
15                            Defendant.
16

17

18           The United States of America, by and through the undersigned attorney, respectfully

19   seeks leave of court pursuant to Federal Rule of Criminal Procedure 48(a) to dismiss the above-

20   captioned case and any outstanding warrant (if any) against Defendant, PEDRO PEREZ. The

21   United States evaluated the age of the case and determined that dismissing the case, and any

22   outstanding warrant, is in the best interest of justice.

23

24




                                                       1
 1         Accordingly, the United States respectfully requests that the Court dismiss the

 2   complaint and any outstanding warrant against the above-captioned defendant.

 3   DATED: June 5, 2019.

 4                                             Respectfully submitted,
 5                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 6
                                                      /s/
 7
                                               CHRISTOPHER D. BAKER
                                               First Assistant United States Attorney
 8

 9

10   The Government’s motion is hereby Granted. SO ORDERED:

11
                                                                     August 13, 2019
12   ________________________________                        Dated:_________________
     Cam Ferenbach
13   United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24




                                                   2
